Citation Nr: 1739413	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of indebtedness in the originally-calculated amount of $23,704.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the VA Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of overpayment of non-service-connected pension on the basis that his waiver request was untimely.  The RO in Atlanta, Georgia has jurisdiction over the Veteran's claims file.

In May 2014, the Board remanded the case so that the Veteran could be afforded a Board hearing that he requested in his March 2010 substantive appeal.  However, in March 2017, the Veteran withdrew his request for a hearing.  Accordingly, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1. VA awarded the Veteran non-service-connected pension benefits effective December 19, 2005.  Notice of his entitlement was accompanied by information which set forth factors affecting the right to payment.

2. In July 2008, VA notified the Veteran that he may have been overpaid non-service-connected pension as a result of his failure to report that he had been receiving Social Security income since at least July 1, 2006.  The Veteran was provided with an opportunity to submit evidence to dispute this income-reporting inaccuracy.

3. In December 2008, VA determined that the Veteran had been overpaid non-service-connected pension benefits, and, accordingly, discontinued payment.  The Veteran was informed that he would shortly be notified as to the amount of the overpayment and how he could repay the debt.

4. On January 10, 2009, VA notified the Veteran that he had been overpaid non-service-connected pension in the amount of $23,704.00 via a letter from VA's Debt Management Center (DMC).  A Notice of Rights and Obligations describing the Veteran's rights to contest the debt and request a waiver was enclosed with the letter.

5. The Veteran submitted a waiver request on August 17, 2009-220 days after the DMC's January 10, 2009 letter.

6. The overpayment resulted from the actions of the Veteran; there was no fault on the part of VA.

7. The Veteran's waiver request was untimely.


CONCLUSIONS OF LAW

1. There is a valid debt resulting from an overpayment of benefits in the originally-calculated amount of $23,704.00.  38 U.S.C.S. §§ 1503, 5112 (LexisNexis 2017); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2017).

2. The Veteran's request for waiver of recovery of an overpayment of non-service-connected pension benefits was not timely received.  38 U.S.C.S. §§ 5104, 5107, 5302 (LexisNexis 2017); 38 C.F.R. §§ 1.962, 1.963 (2017)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

The purpose of VA pension benefits is to provide a subsistence income to disabled wartime veterans whose income would not otherwise be sufficient to meet their needs.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the Veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.S. §§ 1521, 1522.  The notice must be made when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a)(1). 

In determining income for the purposes of non-service-connected disability pension benefits, "[p]ayments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded by [38 C.F.R.] § 3.272."  See 38 C.F.R. § 3.271(a).  Income from Social Security is not specifically excluded under 38 C.F.R. § 3.272.  The rate at which a Veteran may be paid pension is reduced by the amount of that Veteran's countable annual income.  38 C.F.R. § 3.23.

The Veteran was awarded non-service-connection pension benefits via an August 2006 rating decision.  This decision was based upon the Veteran's December 2005 claim form, wherein the Veteran reported having $00.00 in income-including receiving $00.00 in Social Security income on a monthly basis.  In a letter sent in September 2006, the Veteran was notified that he was granted non-service-connected pension benefits effective December 19, 2005.  Additionally, the Veteran was also informed that it was his responsibility to notify VA of any change in his income or dependents' status.

In July 2008, VA received information from the Social Security Administration (SSA) showing that the Veteran was in receipt of Social Security income not previously reported.  VA then sent the Veteran a letter that month proposing the termination of his non-service-connected pension benefits due to this information received from SSA.  VA noted that the Veteran had not been paid any Social Security income from November 2006 through July 2007.  VA told the Veteran that he had 60 days to submit evidence to show that this information received from SSA was incorrect.

In September 2008, the Veteran submitted evidence that he had not been paid any Social Security income from November 2006 through April 2007.  But, the Veteran did not submit any evidence indicating that the entirety of VA's information regarding the Veteran's receipt of Social Security income was incorrect.

Thereafter, in December 2008, VA notified the Veteran that his non-service-connected pension benefits were terminated effective July 1, 2006.  Additionally, VA explained to the Veteran that his failure to report Social Security income resulted in an overpayment of benefits.  The Veteran was informed that he would soon receive notification as to the amount of the overpayment and how he could repay his debt.  Subsequently, on January 10, 2009, the DMC sent a letter to the Veteran explaining that the amount of the overpayment was $23,704.00.  

After consideration of the record as set forth above, the Board finds the creation of the debt in the originally-calculated amount of $23,704.00 to be valid, as the Veteran received benefits to which he was not legally entitled.  The Veteran was advised that his non-service-connected pension award was based on income and he reported receiving $00.00 from SSA in his December 2005 claim form.  Further, the Veteran was informed that it was his responsibility to report any changes in his income.  

Here, he was solely at fault in the creation of the overpayment because he did not accurately report his Social Security income.  VA discovered this discrepancy on its own accord.  Hence, VA was not at fault in the creation of the overpayment.

Timeliness of the Waiver Request

As stated in the Introduction section, the Veteran's waiver request was denied in an August 2009 decision on the basis of untimeliness.  Under the applicable regulations, a request for waiver of a debt, other than for a loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.S. § 5302(a).

In this case, on January 10, 2009, the DMC mailed the Veteran a notice of overpayment of non-service-connected pension benefits in the amount of $23,704.00.  Critically, the notice referenced an attached Notice of Rights and Obligations document explaining to the Veteran his rights to dispute the debt and request a waiver.

Using the January 10, 2009 notice from the DMC as the beginning of the 180-day period mandated by 38 C.F.R. § 1.963(b), the Veteran had until July 9, 2009 to submit a waiver request.

In this case, the Veteran first submitted his waiver request on August 17, 2009-40 days beyond the 180-day period mandated by law.  Therefore, the Veteran's request was untimely and the Board must deny the appeal as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a waiver of indebtedness in the original amount of $23,704.00 is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


